DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 6, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
As an evidence to the amendment made to claims 1 and 17 as “the base contact proximate to a base collector junction so that at least a portion of the base contact is separated from the base-collector junction by less than a thickness of the base”, applicant referred to drawings Fig. 4 and Fig. 6F. Applicant is reminded that the drawings are not to scale unless otherwise specified. Since, in the description of the drawings there is no explicit dimension mentioned nor there is any comparison mentioned elsewhere in the disclosure about the separation of the base contact from the base-collector junction and the thickness of the base, the amendment creates new matter situation.
Similarly, in support of the amendment to claim 11 “and wherein a thickness of the dielectric on the at least portions of the collector are smaller than a thickness of the base”, once again the same drawings (Fig. 4 and Fig. 6F) have been produced as evidence, whereas the drawings are not to scale. Unless a clear mention is available otherwise, not to scale- schematic-representations of Fig. 4 and Fig. 6F of the disclosure, stand alone, can’t be considered as an evidence to measure distance or compare distance or thickness. Thus, the amendment to claim 11, also constitutes new matter situation.
Applicant, therefore is required to cancel the new matter in the reply to this Office Action and consider making appropriate amendments to overcome the prior art rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 17 have been amended with a comparison of the separation of the base contact from base collector junction as less than a thickness of the base”, or the dielectric thickness being less than a thickness of the base. However, as an evidence to such comparison only not to scale- schematic-representation of Fig. 4 and Fig. 6F have been referred to. Since, in the description of the drawings, no explicit dimensions mentioned nor there is any comparison mentioned elsewhere in the disclosure about the separation of the base contact from the base-collector junction and the thickness of dielectric layer and the base, therefore, the amendments create new matter situation.
If the applicant thinks examiner missed the evidence elsewhere (other than the not to scale schematics) in the current specification, applicant is advised to provide that evidence in support of the amendments.
Please note in the wake of the new matter situation unless the issue is resolved, the previous action issued by the office in February 8, 2022, remains in effect in rejecting the claims prior to the amendments. 
Finality of the Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843